MANSMANN, Circuit Judge,
concurring and dissenting.
I concur fully in the opinion and judgment of the court with regard to the Class B plaintiffs. I respectfully dissent from the majority’s treatment of the Class A plaintiffs on numerous grounds.
The grant of summary judgment concerning West’s Class A claims should be reversed because the interpretation by the Secretary, United States Department of Agriculture (“the Secretary”), of the “receives” language in the Food Stamp Act (“FSA”) is due little deference due to its sharply inconsistent interpretation and is contrary to the intent and purpose of Congress in providing food stamps to disabled low income persons.
Appellant, Marie West, who lives in public housing in Philadelphia, applied in May, 1983 for social security and SSI disability benefits based upon a severe mental impairment. Despite uncontradicted medical *1133evidence of severe psychotic disturbances and a series of hospitalizations beginning in 1959 (one lasting thirteen months), the Social Security Administration (“SSA”) denied her application at each stage of the administrative process. The magistrate’s report, which the district court accepted without objection from the Department of Health and Human Services (“HHS”), found that in making his ruling the SSA’s Administrative Law Judge disregarded “substantial and clear medical evidence to the contrary. Instead he undauntedly contorts the record, ignores material facts and substitutes his own subjective evaluation of plaintiff’s symptoms.”
More than two years after she filed her application, the district court reversed the SSA and ordered that West receive disability benefits. The court found that West became disabled in 1959 and ordered disability benefits retroactive to the date in 1983 that she applied for these benefits.
During the pendency of her disability appeal, the Pennsylvania Department of Public Welfare (“DPW”), the Pennsylvania agency responsible for administering the food stamp program in the state, denied West’s application for food stamps. The district court below determined that “[h]ad West been found disabled by the SSA in June, 1983, as she should have been, she indisputably would have been eligible to benefit from the food stamp preferences accorded to the disabled beginning shortly thereafter, when she received her first check.” The Secretary, however, refused to provide her with food stamps retroactively for the period during which she was pursuing her ultimately successful appeal of the denial of her disability benefits. The Secretary denied West food stamps, arguing that she had not “received” disability benefits as required by the Food Stamp Act (“FSA”) until her first check arrived.
I.
We begin any analysis of a statutory interpretation with the words of the statute. “In matters of statutory construction the duty of this Court is to give effect to the intent of Congress, and in doing so our first reference is of course to the literal meaning of the words employed.” Flora v. United States, 357 U.S. 63, 65, 78 S.Ct. 1079, 1081, 2 L.Ed.2d 1165 (1958).
7 U.S.C. § 2012(r) defines a disabled person as one who “receives supplemental security benefits under Title XVI ... [or] receives disability or blindness payments under Title I, II, X, XIV, or XIV of the Social Security Act.”
The statute does not indicate, as the Secretary asserts, that food stamps will only be provided if benefits are received during the month for which they are intended. I agree with West that the most natural reading of the statute is that food stamp applicants are entitled to treatment as “disabled” persons in all months for which they receive disability or blindness benefits from SSA, whether those benefits are paid currently or retroactively.
While West makes a compelling argument based on rules of statutory construction that the word “receives” is unambiguous, I will defer to my colleagues on the panel, whose view that the word is ambiguous is perhaps the strongest evidence that it is so.
It is well settled that in general an agency’s interpretation of a statute it is charged with enforcing is entitled to substantial deference, Chevron U.S.A. Inc. v. Natural Resources Defense Council, 467 U.S. 837, 843-45, 104 S.Ct. 2778, 2781-83, 81 L.Ed.2d 694 (1984); EPA v. National Crushed Stone Assn., 449 U.S. 64, 83, 101 S.Ct. 295, 306, 66 L.Ed.2d 268 (1980) (citing Udall v. Tollman, 380 U.S. 1, 16, 85 S.Ct. 792, 801, 13 L.Ed.2d 616 (1965)), and must in general be upheld even if that interpretation is not the only permissible one or even the most reasonable. Grocery Town Market, Inc. v. United States, 848 F.2d 392, 396 (3d Cir.1988). There are, however, exceptions to this general rule.
While the Secretary correctly asserts that regulatory interpretations by the agency charged by Congress with administering a statute are entitled to substantial deference, this principle serves merely to establish the framework for judicial analy*1134sis; it does not resolve the entire dispute. Security Industries Assn. v. Board of Governors of Federal Reserve System, 468 U.S. 137, 104 S.Ct. 2979, 82 L.Ed.2d 107 (1984); Lynch v. Lyng, 872 F.2d 718, 724 (6th Cir.1989). See Chemical Mfrs. Assn. v. Natural Resources Defense Council, Inc., 470 U.S. 116, 105 S.Ct. 1102, 84 L.Ed.2d 90 (1985); Knebel v. Hein, 429 U.S. 288, 294 n. 14, 97 S.Ct. 549, 553 n. 14, 50 L.Ed.2d 485 (1977).
As we noted in Hi-Craft Clothing Co. v. NLRB, 660 F.2d 910 (3d Cir.1981) (holding supervisor not protected by NLRA and, although discharged for threatening NLRB action, not able to obtain enforcement of Board order of reinstatement), we should carefully analyze the circumstances in each case to determine if deference is due and, if so, how much. Id. at 914. “Without that scrutiny there is a danger that indiscriminate judicial deference may amount to judicial abdication.” Weis, A Judicial Perspective on Deference to Administrative Agencies: Some Grenades from the Trenches, 2 Admin.L.J. 301, 307 (1988).
II.
A. Reduced Deference Because of Inconsistency in Interpretation
Far less than the usual amount of deference to an agency interpretation is appropriate where the agency has failed to adopt a consistent interpretation in administering the statute in question. The Supreme Court has often determined that consistency in an agency’s interpretation is a necessary ingredient for the granting of deference to that interpretation.1
We have often found consistency or lack thereof in an agency interpretation to be crucial in determining the degree of deference to be afforded that interpretation. See, e.g., Revak v. National Mines Corp., 808 F.2d 996, 1002 (3d Cir.1986) (rejecting deference argument due to inconsistent agency interpretation of statute); Disabled in Action of Pennsylvania v. Sykes, 833 F.2d 1113, 1117-19 (3d Cir.1987), cert. denied, — U.S. -, 108 S.Ct. 1293, 99 L.Ed.2d 503 (1988); South Hills Health System v. Bowen, 864 F.2d 1084, 1090 (3d Cir.1988) (“We find, however, that there is no inconsistency between HCFA’s Medicare cost report disclosure rule and its other FOIA regulations. Accordingly, we will not intrude on the Secretary’s determination.”); N.L.R.B. v. Economics Laboratory, 857 F.2d 931, 935 (3d Cir.1988); id. at 939 (Higginbotham, J., dissenting); Natural Resources Defense Council v. U.S. Environmental Protection Agency, 683 F.2d 752, 760-61 (3d Cir.1982).
As the majority notes, in Natural Resources, supra, at 760, we held that where an agency, as was the scenario before us in that case, has sharply changed its substantive policy, we will not accord it the normal deference. Natural Resources, however, was not the only case in which we or the Supreme Court spoke to the issue of the impact of inconsistency in agency interpretation. Neither the Supreme Court nor ourselves have indicated that only in cases of sharp changes in policy will we reduce deference to an agency interpretation. What emerges from the cases is a sliding scale of deference with little deference given to great inconsistency and more, but not full, deference given to lesser inconsistency-
*1135In any case, the facts before us indicate “sharp” inconsistency in the application of the term “receives.” The Secretary’s initial position was that only disabled persons receiving disability checks in hand during a month were entitled to disability status. Since the present action was filed, the Secretary has changed its interpretation of “receives” in three ways. First, those who have received notice of the fact that they will receive SSA benefits, although they have not actually “received” their first payment, will be considered as having “received” disability benefits under the FSA. USDA Policy Memo 85-15 (Apr. 12, 1985). Second, although they are not actually “receiving” an SSA payment in a current month, USDA will consider those whose payment is suspended because SSA is recouping a prior overpayment, as “receiving” disability benefits under the Act. Id. Third, USDA will consider those categorically eligible who have received delayed disability determinations since December, 1985 as having “received” disability payments for the full period from the date of their application for food stamps or December 23, 1985, whichever is later, during which their SSA determination was delayed and will provide retroactive food stamps benefits for that period. 7 C.F.R. §§ 272.-l(g)(78)(i).
Bonny O’Neil, Director, Program Development Division, FNS, USDA, the person who according to her declaration is “responsible for the development of policies and regulations consistent with the Food Stamp Act and any amending legislation,” asserts that “FNS does not retroactively recalculate food stamp benefits unless required to do so by the Act or its implementing regulations.” Yet in the same document she states that although “7 U.S.C. § 2014(a) does not require FNS to recalculate a household’s food stamp benefits ... [nevertheless, FNS promulgated an interim regulation implementing the categorical eligibility rule which permits retroactive recalculation of food stamp benefits.... ” Declaration of Bonny O’Neil, Appendix at 461. While in some cases an evolving interpretation of statutory language may be reasonable, these statements add weight to the argument that the Secretary’s interpretation of the word “receives” is arbitrary since in some instances he feels bound by his interpretation while in others, although not required to do so, he departs from the interpretation.2
The Secretary would have us believe that it is not inconsistent to allow a disabled person living in a household composed entirely of disabled persons (even, presumably, if that person lives on their own as a household of one) and, who is therefore, categorically eligible under 2014(a), to receive retroactive benefits for the period when their disability is being determined; while those who are disabled living in households where non-disabled persons also live, who suffer from the same disability and low income, are not permitted to receive retroactive food stamps.3 Surely *1136this is not only inconsistency but sharp inconsistency.
The Secretary claims that these inconsistencies are "minor.” I take a different view. The Secretary in these changes has completely abandoned any pretense to consistency in the reading he asks us to give to the word “receives.” He has sharply departed from the position which, as the majority puts it, argues that “receives” means “receives supplemental benefits during the month for which they are intended.” These inconsistencies point to the arbitrary and capricious nature of the Secretary’s reading of “receives.” If the Secretary believes that he is required to give the term the meaning “received during the month for which intended,” he will not convince me that this is required by arbitrarily deciding on one day that “receives” means something entirely different for a certain subgroup of claimants, and on another day that it has a different meaning for another subgroup of claimants, when Congress has given not the slightest hint that this should be so.
This case presents a classic example of inconsistency. The Secretary has not merely diverged slightly from the reading of “receives” he argues we should adopt— he has abandoned that interpretation completely in the three instances outlined above.
The fact, which the district court found favored the Secretary, that the “Secretary has, in effect, partially adopted plaintiffs’ arguments” does not have the slightest bearing on the arbitrary nature of the Secretary’s interpretation. The district court concludes that since these changes have been in a direction favorable to West they are, therefore, irrelevant. However, whether the vacillation in a policy interpretation is favorable to a party or moves in the opposite direction, does not affect the arbitrary nature of such an interpretation; in either case there should be a reduction in the quantum of deference afforded the interpretation. See, e.g., Jordan v. Lyng, 659 F.Supp. 1403, 1411 (E.D.Va.1987) (rejecting USDA interpretation which had changed over time in favor of recipients).
Given the reduced deference which should be afforded the FDA’s interpretation, we should not lapse into “judicial inertia,” Volkswagenwerk Aktiengesellschaft v. FMC, 390 U.S. 261, 272, 88 S.Ct. 929, 935, 19 L.Ed.2d 1090 (1968) (quoting American Ship Bldg. Co. v. NLRB, 380 U.S. 300, 318, 85 S.Ct. 955, 967, 13 L.Ed.2d 855 (1965)), “ ‘standing] aside and rubber-stamppng] [our] affirmance of administrative decision that [we] deem inconsistent with a statutory mandate or that frustrate[ ] the congressional policy underlying a statute.'" Volkswagenwerk, 390 U.S. at 272, 88 S.Ct. at 935 (quoting NLRB v. Brown Food Store, 380 U.S. 278, 291, 85 S.Ct. 980, 988, 13 L.Ed.2d 839 (1965)).
B. Reduced Deference Where No Agency Expertise Involved
In a recent food stamp retroactive benefits case, the Sixth Circuit refused to defer to the Secretary. “[T]he amount of weight accorded an agency interpretation diminishes further when the interpretation does not require special knowledge within the agency’s field of technical expertise. There is nothing about the Secretary’s ex*1137pertise in administering the food stamp program that would make him better able to divine congressional intent as to effective dates.” Lynch, 872 F.2d 718, 724. Likewise there is nothing about the Secretary’s expertise in administering the food stamp program that would make him better able to divine congressional intent as to the point at which a disabled person receives social security benefits.
Similarly, the court in Jordon v. Lyng, 659 F.Supp. 1403, 1411 (E.D.Va.1987) refused Chevron deference to the Secretary’s interpretation of “institution of higher learning” in the Food Stamp Act, in part, because the U.S.D.A.’s interpretation was not “the result of detailed rule-making in a complex area in which the agency has special expertise.” The interpretation propounded by USDA in the case before us is likewise not one which involves a complex area in which the agency has special expertise.
When an agency interpretation is not rooted in its special expertise that interpretation will be given considerably less deference than an interpretation which grows out of an agency’s special competence in a particular area. See, e.g., Slaughter v. NLRB, 876 F.2d 11, 18 (3d Cir.1989); U.S. Dept. of Navy v. F.L.R.A., 840 F.2d 1131, 1134 (3d Cir.), cert. denied, — U.S. -, 109 S.Ct. 632, 102 L.Ed.2d 170 (1988). As Judge Weis has written,
Arguments advocating judicial deference to agency statutory interpretations are simply not supportable in the absence of actual, not theoretical agency expertise or specific delegations of power. An argument for deference deserves careful consideration only when those factors are present. A judge has the duty to scrutinize closely each case and not defer blindly to administrative agency pronouncements.
Weis, supra, typescript p. 5, at 304.
C. Reduced Deference Where Other Agency’s Statute Being Interpreted
There is also a sense in which the Department of Agriculture is not interpreting its own statute but rather the Social Security Act since it is seeking to determine when social security disability payments have been received.4 No deference is owed an agency’s interpretation of another agency’s statute. Dept. of Navy, Military Sealift Command v. F.L.R.A., 836 F.2d 1409, 1410 (3d Cir.1988). See also U.S. Dept of Navy v. F.L.R.A., 840 F.2d 1131, 1134 (3d Cir.), cert. denied, — U.S. -, 109 S.Ct. 632, 102 L.Ed.2d 170 (1988); New Jersey Air Nat. Guard v. F.L.R.A., 677 F.2d 276, 281-82 n. 6 (3d Cir.), cert. denied, 459 U.S. 988, 103 S.Ct. 343, 74 L.Ed.2d 384 (1982); Hi-Craft Clothing Co. v. NLRB, 660 F.2d 910, 916 (3d Cir.1981).5
D. The Judicial Role in Interpretation
“It is emphatically, the province and duty of the judicial department to say what the law is.” Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177, 2 L.Ed. 60 (1803). Similarly, Congress intended that we interpret statutory terms. The Administrative Procedure Act states: “To the extent necessary to decision and when presented, the reviewing court shall decide all relevant questions of law, interpret constitutional and statutory provisions, and determine the meaning or applicability of the terms of an agency action.” 5 U.S.C. § 706.6
*1138I would emphasize, as the Supreme Court has so often, that statutory construction is ultimately a judicial function.7 Indeed, “one of the judiciary’s roles is to interpret statutes.” Japan Whaling Assn, v. American Cetacean Society, 478 U.S. 221, 106 S.Ct. 2860, 2866, 92 L.Ed.2d 166 (1986).
The Supreme Court in Chevron does not seem to me to be stating that mere silence of ambiguity in a statute automatically implies delegation to the agency of the full responsibility for interpretation, even when that interpretation is inconsistent and contrary to the purpose of the statute. “Indeed, it may be said that deference to an agency’s interpretation reflects a judicial determination that the agency’s interpretation falls within the scope of the authority that has been properly delegated by Congress to the agency.” National Treasury Employees Union v. F.L.R.A., 810 F.2d 295, 297 (D.C.Cir.1987). See also Anthony, Which Agency Interpretations Should Get Judicial Deference? 40 Admin.L.Rev. 121, 126 (1986) (“If mere silence or ambiguity does not automatically amount to an ‘implicit delegation’ ” under Chevron “does the responsibility for interpretation then lie with the court, according only Skidmore deference?”). As the court in Ethyl Corporation v. E.P.A., 541 F.2d 1 (D.C.Cir.) (en banc), cert. denied, 426 U.S. 941, 96 S.Ct. 2662, 49 L.Ed.2d 394 (1976), stated: “Congress has been willing to delegate its legislative powers broadly — and courts have upheld such delegation — because there is court review to assure that the agency exercises the delegated power within statutory limits.” Id. at 68 (footnote omitted).
E. Commonwealth
The district court gave “great weight” and felt “particularly constrained” by our decision in Pennsylvania v. United States, 752 F.2d 795 (3d Cir.1984) (“Commwonwealth ”), which examined the meaning of the word “received” with regard to SSI benefits. It need not have felt so constrained.
*1139In Commonwealth our determination was rooted not simply in deference to the agency, but was also based on the fact that the Secretary’s interpretation was “consistent with other parts of the AFDC and SSI statutory schemes.” Id. at 799. The case before us, as I have discussed, can be distinguished from Commonwealth in this regard. And, of course, Commonwealth “interpreted other language passed for other purposes governing another program (AFDC)_ [It] analyzed different statutory language focusing upon financial eligibility, not the status of being disabled.” Brief of West, at 14.
In contrast to Commonwealth, in Wheeler v. Heckler, 787 F.2d 101 (3d Cir.1986), a social security disability related case, we determined that the receipt of SSI benefits in question should be considered to have taken place retroactively. Id. at 105-07. A number of other courts have held likewise. See, e.g., Burnett v. Heckler, 756 F.2d 621, 628 n. 4 (8th Cir.1985) (retroactive SSI); Lindsay v. Secy. of Health and Human Services, 612 F.Supp. 366 (D.N.J.1985) (same); Gallo v. Heckler, 600 F.Supp. 1513, 1518-19 (E.D.N.Y.1985) (same); Fitzgerald v. Schweiker, 538 F.Supp. 992, 1002 (D.M.D.1982) (same); see also 51 Fed.Reg. 12325-26 (April 10, 1986) (SSI for purposes of eligibility for medical assistance benefits under the “Pickle Amendment”); cf., Lee v. Schweiker, 739 F.2d 870, 876-77 (3d Cir.1984) (later-received social security benefits considered to determine whether bankruptcy preference occurred in first month of ninety-day period before filing).
A number of courts have rejected the argument that the word “received” in the supplemental security income title of the Social Security Act can be limited to money actually received in hand. See, e.g., Robinson v. Bowen, 650 F.Supp. 1495 (S.D.N.Y.), aff'd, 828 F.2d 71 (2d Cir.1987); Lyon v. Bowen, 802 F.2d 794 (5th Cir.1986); Slosek v. Sect’y of Health and Human Services, 674 F.Supp. 944, 948 (D.Mass.1987). The purpose of the statute, not the term itself determines whether a person is considered to have received a benefit for months for which social security benefits are retroactively paid. 42 U.S.C. § 602(a)(24), the section in question in Commonwealth, had the purpose of preventing duplicate payment of SSI and AFDC benefits, while § 2012(r) attempts to define a disabled person for purposes of the FSA. It thus has a health rather than an income focus. I note in addition that in a different context, that of individual eligibility determinations, § 602(a)(24) has received a different interpretation.8 Gleim v. Commonwealth, Dept. of Public Welfare, 48 Pa.Cmwlth., 356, 409 A.2d 951, 952 (1980) (plaintiff “received SSI benefits for the entire period between April 8, 1978 and August 9, 1978, although official notice was not received and payments were not paid until August 9, 1978. Therefore, under the plain language of the statute, [plaintiff] became a recipient at that date which SSA found him to be eligible, April 8, 1978”).
The fact that we have been asked to interpret the word “receives” in a given case obviously does not mean, as the Secretary seems to suggest, that the word will have the same meaning in every case thereafter.9
*1140I also note that the Secretary’s present interpretation of “receives,” that is, receives means receives at the date of the disability determination, is not the same as the definition accepted by us in Commonwealth. This fact provides added evidence that Commonwealth does not control this case.
III. Congressional Purpose
Even when Congress has not expressed its opinion on the precise word being interpreted, the purpose of the legislation may be an important guide in determining the correct interpretation.
It seems clear that the Supreme Court in Chevron did not intend that legislative purpose could never be helpful in shedding light on legislative language. See, e.g., Bob Jones Univ. v. United States, 461 U.S. 574, 602-04, 103 S.Ct. 2017, 2034-35, 76 L.Ed.2d 157 (1983) (holding that “fundamental, overriding interest [of government] in eradicating racial discrimination” outweighed burden of denying tax benefits); United Steelworkers of America v. Weber, 443 U.S. 193, 203, 99 S.Ct. 2721, 2727, 61 L.Ed.2d 480 (1979) (stating Congress’ primary goal in prohibiting racial discrimination in employment in Title VII was to open employment opportunities which traditionally had been closed to blacks).
The Chevron court itself relied in part on the purposes of the legislation it was examining in determining the meaning of the ambiguous term at issue in that case. 467 U.S. at 861, 863, 104 S.Ct. at 2790, 2792. Those purposes pointed in different directions and thus were not helpful. 467 U.S. at 865, 104 S.Ct. at 2793. That is not so in the case before us. In a later case, Chemical Manufacturers Assn. v. Natural Resources Defence Council, Inc., 470 U.S. 116, 105 S.Ct. 1102, 84 L.Ed.2d 90 (1985), the Court confirmed that the analysis of statutory purpose was part of the Chevron analysis. As part of its analysis, the Court determined that the agency action in question did not “threaten to frustrate the goals and operation of the statutory scheme set up by Congress.” Id. at 129-30, 105 S.Ct. at 1109-10. The effort to examine an agency interpretation for harmony with statutory purpose (not merely specific intent) has a long history in Supreme Court jurisprudence.10
We have, since Chevron, continued to hold that statutory purpose must be examined. In Robinson v. Block, 869 F.2d 202 (3d Cir.1989), for instance, also a food stamp case, we held that:
As a reviewing court, we must reject an administrative construction of a statute if it is “inconsistent with the statutory mandate or frustrate^] the policy that Congress sought to implement.” Securities Industry Association v. *1141Board of Governors of the Federal Reserve System, 468 U.S. 137, 143, 104 S.Ct. 2979, 2982, 82 L.Ed.2d 107 (1984) (quoting FEC v. Democratic Senatorial Campaign Committee, 454 U.S. 27, 32, 102 S.Ct. 38, 42, 70 L.Ed.2d 23 (1981)). See also Morton v. Ruiz, 415 U.S. 199, 237, 94 S.Ct. 1055, 1075, 39 L.Ed.2d 270 (1974) (“In order for an agency interpretation to be granted deference, it must be consistent with the congressional purpose.”).
Id. at 213.
Even if particular deference is owed to an agency because of its expertise on the relevant question, expertise which in this case is lacking, we “must not” rubber-stamp “administrative decisions that are inconsistent with a statutory mandate or that frustrate a statutory policy.” U.S. Dept. of Navy v. F.L.R.A., 840 F.2d 1131, 1134 (3d Cir.), cert. dismissed, — U.S. —, 109 S.Ct. 632, 102 L.Ed.2d 170 (1988); (citing to Bureau of Alcohol, Tobacco and Firearms, 464 U.S. 89, 96-98, 104 S.Ct. 439, 443-44, 78 L.Ed.2d 195 (1983)).
In Lynch v. Lyng, 872 F.2d 718 (6th Cir.1989), the Court of Appeals for the Sixth Circuit recently refused to accord deference to the Secretary’s interpretation of food stamp legislation, which interpretation would have denied disabled food stamp recipients retroactive food stamp benefits. While the interpretation involved ambiguity in the statute and was, as the court put it, “a close case,” the court nonetheless concluded that “where we find that the language of the statute, the broader purposes, and the legislative history argue against the Secretary’s position, we are not compelled to defer to his interpretation.” Lynch, at 724. See also Murray v. Lyng, 854 F.2d 303, 305 (8th Cir.1988) (finding deference inappropriate in striking down USDA’s regulations counting foster care assistance as income to food stamp households); Foster v. Celani, 849 F.2d 91, 92 (2d Cir.1988) (same).
Regulations that contravene congressional intent cannot be upheld. See Southeastern Community College v. Davis, 442 U.S. 397, 411, 99 S.Ct. 2361, 2369, 60 L.Ed.2d 980 (1979). In Summy v. Schweiker, 688 F.2d 1233 (9th Cir.1982), the court faced a “choice ... simply between the interpretation of the Secretary, to which we should afford substantial weight and that which we believe best advances the purposes of the SSI program. The latter is our choice.” Id. at 1235. Under the facts of the case before us, a choice in favor of the benevolent purposes of the Act, and in particular, Congress’s special concern for the plight of the low-income disabled, is equally appropriate.
Congress has emphasized the humanitarian purposes which undergird the food stamp law by beginning that law with a declaration of Congressional policy:
It is declared to be the policy of Congress, in order to promote the general welfare, to safeguard the health and well-being of the Nation’s population by raising levels of nutrition among low-income households. Congress finds that the limited food purchasing power of low-income households contributes to hunger and malnutrition among members of such households. Congress further finds that increased utilization of food in establishing and maintaining adequate national levels of nutrition will promote the distribution in a beneficial manner of the Nation’s agricultural abundance and will strengthen the Nation’s agricultural economy, as well as result in more orderly marketing and distribution of foods. To alleviate such hunger and malnutrition, a food stamp program is herein authorized which will permit low-income households to obtain a more nutritious diet through normal channels of trade by increasing food purchasing power for all eligible households who apply for participation.
7 U.S.C. § 2011 (emphasis added). This declaration focuses on the humanitarian concern of Congress that low-income households have increased food purchasing power and on the goal of increasing food purchases with the resultant benefits for the nation’s agricultural economy. Neither of these goals is enhanced by the Secre*1142tary’s interpretation; both are enhanced by the interpretation suggested by West.
In this case the Secretary’s interpretation does not comport with the purposes animating the statutory provisions of food stamps for the low-income disabled. The Secretary’s interpretation is inconsistent with the policies articulated by Congress which indicate that Congress wants disabled persons to receive food stamps for the periods when they are disabled. The Senate Agriculture, Nutrition and Forestry Committee, for instance, in its report on the shelter expense and medical and dental expense deductions for the elderly and disabled in the Food Stamp Act of 1977, explained:
Many of the households are faced with disproportionately high medical and shelter costs and have few options for reducing them. Although the absolute number of households containing an elderly or disabled person ... appears to be small, the households involved are placed in a situation that is totally untenable. With their limited resources, they must choose between purchasing food and paying their medical and shelter bills. It is too often the case that they choose paying their medical and shelter bills. Inadequate nutrition can contribute to medical problems of the elderly and the disabled and thereby increase their cost of medical care.
S.Rep. 96-236, at 17, reprinted at 1979 U.S.Code Cong. & Admin.News 939, 955.
Then Senate majority leader, Robert Dole, in 1982 commented on the Food Stamp Program Provisions in the Budget Reconciliation Bill which preserved the special status of the elderly and disabled:
The Senator from Kansas and most members of the Agriculture Committee were concerned about savings proposals recommended by the administration and included in S. 2352, which would have cut benefits from nearly all participants, including the elderly and disabled
When faced with various options for implementing benefit reductions in the food stamp program, the committee proceeded with a special sensitivity of benefits for elderly and disabled households. Concern over the sufficiency of benefits for elderly and disabled persons was a common theme expressed by State and local food stamp administrators across the country in their responses to Chairman Helms’ request for their views on program reauthorization. While generally supporting a tightening of the program in other areas, these letters emphasized the inability of elderly and disabled households to augment their income like other households. The committee wisely defeated proposals that would have had a disproportionate effect upon the elderly and disabled — such as eliminating the minimum benefit and counting energy assistance as income against food stamp benefits.
128 Cong.Rec.S. 9914 (daily ed. Aug. 5, 1982). See also H.Rep. 97-687, at 45 (Aug. 2, 1982) 1982 U.S.Code Cong. & Admin. News, 1641 (report on Food and Agriculture Reconciliation Act explaining provision allowing for special beneficial cost of living adjustment rules for elderly and disabled food stamp recipients).
Congress clearly is not opposed to the issuance of retroactive food stamp benefits where appropriate. In the Hunger Prevention Act Congress strengthened the Food Stamp Act’s provisions for correcting un-derissuances. Pub.L. 100-435, § 320. The Senate Agriculture Committee explained that this provision reflected its strong concern “that eligible households receive the full measure of food stamps to which they are entitled because of their circumstances,” through retroactive benefits, if necessary. S.Rep. 100-397, at 25,1988 U.S.Code Cong. & Admin.News at 2263. Similarly, Sen. Harkin, Chairman of the Nutrition Subcommittee, overseeing the food stamp program, stated that “[w]e feel strongly about the importance of providing restored benefits when they are due.” 134 Cong. Rec. S11746 (daily ed. August 11, 1988).
In commenting on provisions of the Hunger Prevention Act of 1988, the Senate Agriculture Committee opined that “getting retroactive benefits late is better than *1143not getting them at all.” S.Rep. 100-397, at 29, 1988 U.S.Code Cong. & Admin.News at 2267. The Act expanded the definition of “disabled” persons to, inter alia, include those receiving state interim assistance pending SSI determinations. This change was apparently seen by the Committee as expediting food stamp benefits to the disabled since they would no longer have to wait for retroactive benefits.
The Social Security Administration often takes months or years to approve applications for disability payments. Although getting retroactive benefits late is better than not getting them at all, several states have recognized that getting benefits on a current basis does a better job of meeting disabled people’s needs with interim assistance or disability-based Medicaid. In very much the same spirit, the Committee wishes to recognize these earlier decisions as meeting the definition of disability.
S.Rep. 100-397, at 29, 30, 1988 U.S.Code Cong. & Admin.News at 2267, 2268 (emphasis added). Senator Leahy, Chairman of the Senate Agriculture Committee, asserted that this provision “reflects our long-standing concern that the disabled among us be fully protected.” 134 Cong. Rec. S11743 (daily ed. August 11, 1988). Senator Harkin, Chairman of the Nutrition Subcommittee that wrote the Senate bill, explained that the change was intended to help “people ... likely to get SSI eventually [to] receive recognition for their actual conditions more promptly.” 134 Cong.Rec. S11746 (daily ed. August 11, 1988).
The Secretary’s interpretation of the statute undermines the straightforward humanitarian concern of Congress that the disabled receive food stamps.11 There is nothing in the legislative history which indicates that Congress intended that because the SSA mistakenly denies or delays benefits to those who are in fact eligible that they should, because of those errors on SSA’s part, lose the benefit of their food stamps.12 It seems clear that Congress did *1144not intend the disabled to suffer additional burdens because of administrative problems or error at SSA.13
IV.
Because of the determination I would make on statutory interpretation grounds, I need not tarry long in discussing the Rehabilitation Act and due process claims of West with regard to Class A.
A. Section 50b Rehabilitation Act
Section 504 of the Rehabilitation Act of 1973 provides that “[n]o otherwise qualified individual with handicaps in the United States, ... shall, solely by reason of his handicap, be excluded from the participation in, denied the benefits of, or be subjected to discrimination under any program ... receiving Federal financial assistance or under any program ... conducted by an Executive agency.” 29 U.S.C. § 794. West argues that the Secretary’s denial of retroactive recognition of appellants’ disabilities violates § 504.14
In Strathie v. Dept. of Transportation, 716 F.2d 227, 230 (3d Cir.1983), we determined that in order to establish a § 504 claim,
a plaintiff must prove (1) that he is a “handicapped individual” under the Act, (2) that he is “otherwise qualified” for the position sought, (3) that he was excluded from the position sought solely by reason of his handicap, and (4) that the program or activity in question receives federal financial assistance.
Appellees apparently do not contest the fact that West meets the first, second and fourth of these criteria. Brief of Secretary at 26; Brief of Pennsylvania Dept, of Public Welfare at 19.
With regard to the third element, West makes a strong argument that because of the Secretary’s interpretation of the statute, not the statutory scheme itself, solely by virtue of their disability, Class A plaintiffs are denied retroactive food stamp calculations while the elderly and the non-disabled are allowed retroactive recalculation of their benefits.15 Because the majority *1145only briefly addresses this issue and because West’s stronger argument is disposi-tive for me, I do not address this argument now.
B. Due Process
West also asserts a due process claim. In order to establish a due process claim West must demonstrate first that the Food Stamp Act confers on the disabled a property interest and, second, that they are denied the property that is their due. See Logan v. Zimmerman Brush Co., 455 U.S. 422, 102 S.Ct. 1148, 71 L.Ed.2d 265 (1982). Those who are in fact disabled may well have a property interest in receiving food stamps for their disability determination period. If that is so, the Secretary’s interpretation of the statute certainly denies the disabled this property.
West does “not challenge the propriety of delegating fact-finding functions to slower governmental agencies if the procedure ultimately gave claimants the opportunity for full vindication of their rights.” However, she asserts that by refusing to recognize the disabled's disability retroactively, the Secretary denies the disabled any meaningful opportunity to establish that they are entitled to receive food stamps for the disability determination period. See Logan, 455 U.S. 422, 102 S.Ct. 1148 (no opportunity to prove entitlement under states civil rights law); Zablocki v. Redhail, 434 U.S. 374, 98 S.Ct. 673, 54 L.Ed.2d 618 (1978) (no opportunity to prove that children would not become public charges); U.S. Department of Agriculture v. Murry, 413 U.S. 508, 93 S.Ct. 2832, 37 L.Ed.2d 767 (1973) (no opportunity to prove that tax dependent was not in fact receiving support from parents). Again, the majority only briefly addresses this issue and there is no compelling reason, given by analysis, for me to address it at this juncture.
V.
I would hold that the district court’s grant of summary judgment to the Secretary on Class A’s claim was incorrect and should be reversed. The Secretary’s changing interpretation of the word “receives” in § 2012(r) is due little deference and does not comport with the legislative purpose of the FSA. I would reverse on this issue and remand to the district court to determine the date from which any restored food stamp benefits should be provided and for a resolution of the informa*1146tion sharing issue as requested by the Class A plaintiffs.

. See, e.g., Motor Vehicle Manufacturers Assoc. v. State Farm Mutual Automobile Ins. Co., 463 U.S. 29, 103 S.Ct. 2856, 77 L.Ed.2d 443 (1983); CBS, Inc. v. FCC, 453 U.S. 367, 382, 101 S.Ct. 2813, 2823, 69 L.Ed.2d 706 (1981); EEOC v. Associated Dry Goods Corp., 449 U.S. 590, 600 n. 17, 101 S.Ct. 817, 823 n. 17, 66 L.Ed.2d 762 (1981); Piper v. Chris-Craft Indus., Inc., 430 U.S. 1, 41 n. 27, 97 S.Ct. 926, 949 n. 27, 51 L.Ed.2d 124 (1977); General Elec. Co. v. Gilbert, 429 U.S. 125, 142, 97 S.Ct. 401, 411, 50 L.Ed.2d 343 (1978); United Housing Found., Inc. v. Forman, 421 U.S. 837. 858 n. 25, 95 S.Ct. 2051, 2063 n. 25. 44 L.Ed.2d 621 (1975); Morton v. Ruiz, 415 U.S. 199, 237, 94 S.Ct. 1055, 1075, 39 L.Ed.2d 270 (1974); Federal Maritime Bd. v. Isbrandtsen, 356 U.S. 481, 499-500, 78 S.Ct. 851, 862-63, 2 L.Ed.2d 926 (1958); Skidmore v. Swift & Co., 323 U.S. 134, 140, 65 S.Ct. 161, 164, 89 L.Ed. 124 (1944); Burnet v. Chicago Portrait Co., 285 U.S. 1, 16, 52 S.Ct. 275, 281, 76 L.Ed. 587 (1932); United States v. Missouri P.R. Co., 278 U.S. 269, 280, 49 S.Ct. 133, 137, 73 L.Ed. 322 (1929); Merritt v. Cameron, 137 U.S. 542, 552, 11 S.Ct. 174, 178, 34 L.Ed. 772 (1890).


. In Lynch the Sixth Circuit found that retroactive food stamps were a normal part of the food stamp program.
While there is something inherently illogical in the awarding of retroactive food stamps — one who has been denied basic subsistence for one year is not really made whole by being given one year’s worth of food in a lump sum at the end of the year — such a procedure is not at all foreign to the food stamp program. Retroactive benefits are frequently paid when benefits are improperly terminated for a period of time. More significantly, Secretary Lyng has given retroactive effect to many of the amendments contained in Title XV of the Act. See, e.g., 51 Fed.Reg. 28,196 (1986) (to be codified at 7 C.F.R. §§ 272.1(g), 273.2(j)); 52 Fed.Reg. 5,434 (Feb. 23, 1987). While we agree with the Secretary that the fact that these amendments were given retroactive effect is not proof that section 1504 must be given retroactive effect, we note these regulations only to demonstrate that giving amendments retroactive effect is neither novel nor an anathema to the basic purposes of the food stamp program. Rather, the Secretary makes benefits retroactive when the demands of fairness require it.
Lynch, at 723-724.


. The Secretary’s policy in allowing the disabled which meet § 2014(a) requirements to receive retroactive benefits for the period in which their disability claim was being reviewed is a case in which the Secretary has interpreted certain 2012(r) disabled as being eligible to receive retroactive food stamp benefits. It is not a separate and distinct determination unrelated to 2012(r). As the Secretary himself describes it in *1136his brief, the § 2014(a) retroactivity is an "exception” to his general 2012(r) interpretation. Secretary’s Brief at 6. Section 2012(r) appears in the definitional section of the food stamp law and is a definition to be used in interpreting all references to the "disabled” or "elderly” under the food stamp law. Those disabled covered by § 2014(a) are not, consequently, different persons from those defined in 2012(r). The 2014(a) disabled are merely a subgroup of 2012(r) disabled, who live in households comprised entirely of disabled persons. To qualify for the various preferences provided the disabled in the food stamp law the 2014(a) disabled must meet the general 2012(r) definition of “disabled." The Food Stamp Act provides a number of these special preferences for disabled persons who meet the 2012(r) definition. Only elderly and disabled people may claim deductions for high medical expenses in computing the income and benefit amounts. 7 U.S.C. § 2014(c). Only elderly and disabled people may deduct the full amount of high shelter costs they may experience. Id. Only elderly and disabled people are entitled to receive food stamps independently of siblings and adult children with whom they may be living. 7 U.S.C. § 2012(i). Disabled people may receive food stamps without regard to the value of any vehicle they own. 7 U.S.C. § 2014(g).


. Courts have often interpreted social security benefits as being "received" retroactively. See, e.g., Wheeler v. Heckler, 787 F.2d 101 (3d Cir.1986); Burnett v. Heckler, 756 F.2d 621, 628 n. 4 (8th Cir.1985); Lindsay v. Secy. of Health and Human Services, 612 F.Supp. 366 (D.N.J.1985); Gallo v. Heckler, 600 F.Supp. 1513, 1518—19 (E.D.N.Y.1985); Fitzgerald v. Schweiker, 538 F.Supp. 992, 1002 (D.Md.1982).


. There is also a line of cases which indicate that when benefits under a humanitarian (or remedial) statute are at issue, ambiguities in interpretation of the statute will be resolved in favor of the intended beneficiaries, despite the presence of a contrary agency interpretation. See, e.g., A.H. Phillips v. Walling, 324 U.S. 490, 493, 65 S.Ct. 807, 808, 89 L.Ed. 1095 (1945); Peyton v. Rowe, 391 U.S. 54, 65, 88 S.Ct. 1549, 1555, 20 L.Ed.2d 426 (1968); Brennan v. Keyser, 507 F.2d 472, 477 (9th Cir.1974), cert. denied, 420 U.S. 1004, 95 S.Ct. 1446, 43 L.Ed.2d 762 (1975); Alaska Public Easement Defense Fund v. Andrus, 435 F.Supp. 664, 671 (D.Alaska 1977).


.As Judge Weis has explained:
The APA was enacted after years of study and negotiations on various legislative pro*1138posals. The Act reflects congressional disapproval of agency activity which seemed to be exempt from checks, balances, and controls. Complaints about arbitrary administrative action were rife, and in response Congress enacted the APA to reorder comprehensively the administrative scheme and to clarify the roles of the legislative, executive, and judicial entities.
In leading discussion on the Senate floor on March 12, 1946, Senator McCarran described the legislation as "a bill of rights for hundreds of thousands of Americans whose affairs are controlled or regulated in one way or another by agencies of the Federal Government.” Referring to the provisions for judicial review of agency actions, he said
I desire to emphasize the fifth type of provisions, namely, provisions for judicial review, because it is something in which the American public has been and is much concerned, harkening back, if we may, to the Constitution of the United States, which sets up the judicial branch of the Government for the redress for human wrongs and for the enforcement of human rights.
A similar approach was taken in the House by Representative Walter, Chairman of the Subcommittee on Administrative Law. He explained, "[sjubsection (e) of section 10 [presently section 706] requires courts to determine independently all relevant questions of law, including the interpretation of constitutional or statutory provisions and the determination of the meaning or applicability of any agency action." The report of the Senate Judiciary Committee further emphasized that "questions of law are for courts rather than agencies to decide in the last analysis" and that "enforcement of the bill, by the independent judicial interpretation and application of its terms, is a function which is clearly conferred upon the court in the final analysis.” To dispel any doubt about congressional intention in this respect, the report continued, “[i]t will thus be the duty of reviewing courts to prevent avoidance of the requirements of the bill by any manner or form of indirection, and to determine the meaning of the words and phrases used."
Weis, supra typescript p. 5, at 305-06 (footnotes omitted).


. See, e.g., SEC v. Sloan, 436 U.S. 103, 118, 98 S.Ct. 1702, 1711, 56 L.Ed.2d 148 (1978); Piper v. Chris-Craft Indus., Inc., 430 U.S. 1, 41 n. 27, 97 S.Ct. 926, 949 n. 27, 51 L.Ed.2d 124 (1977); FMC v. Seatrain Lines, Inc., 411 U.S. 726, 745-46, 93 S.Ct. 1773, 1784-85, 36 L.Ed.2d 620 (1973); Zuber v. Allen, 396 U.S. 168, 193, 90 S.Ct. 314, 328, 24 L.Ed.2d 345 (1969); Volkswagenwerk Aktiengesellschaft v. FMC, 390 U.S. 261, 272, 88 S.Ct. 929, 935, 19 L.Ed.2d 1090 (1968); FTC v. Colgate-Palmolive Co., 380 U.S. 374, 385, 85 S.Ct. 1035, 1042, 13 L.Ed.2d 904 (1965); Fox v. Standard Oil Co., 294 U.S. 87, 97, 55 S.Ct. 333, 337, 79 L.Ed. 780 (1935).


. In this regard I also note that a word is a fragile vessel for its meaning whose changing content is often determined by its context.
If words had absolute and constant referents, it might be possible to discover contractual intention in the words themselves and in the manner in which they were arranged. Words, however, do not have absolute and constant referents ... The meaning of particular words or groups of words varies with the "... verbal context and surrounding circumstances and purposes in view of the linguistic education and experience of their users and their hearers or readers (not excluding judges) ... A word has no meaning apart from these factors; much less does it have an objective meaning, one true meaning."
Pacific Gas & Elec. Co. v. G.W. Thomas Drayage & Ry. Co., 69 Cal.2d 33, 69 Cal.Rptr. 561, 564-65, 442 P.2d 641,644-45 (1968) (quoting Corbin, The Interpretation of Words and the Parol Evidence Rule, 50 Cornell L.Q. 161, 187 (1965)).


. We have often been asked to interpret the word "receives” and have emerged with different meanings in different contexts. See, e.g., Gaines v. Amalgamated Insur. Fund, 753 F.2d 288, 291 (3d Cir.1985); United States v. Norton, 717 F.2d 767, 774 (3d Cir.1983); United States v. Uzzolino, 651 F.2d 207, 212 (3d Cir.), cert. de*1140nied, 454 U.S. 865, 102 S.Ct. 327, 70 L.Ed.2d 166 (1981); United States v. Thompson, 420 F.2d 536, 543 (3d Cir.1970); Hattowell v. Commissioner, 160 F.2d 536, 538 (3d Cir.1947).


. See, e.g., E.E.O.C. v. Commercial Office Products Co., 486 U.S. 107, 108 S.Ct. 1666, 1671-75, 100 L.Ed.2d 96 (1988) (examining legislative history of legislation at issue and finding agency’s interpretation "far more consistent with the purposes of the Act than respondent’s contrary construction” and "plainly at variance with the policy of the legislation as a whole’’); K Mart Corp. v. Cartier, Inc., 486 U.S. 281, 108 S.Ct. 1811, 1820-22, 100 L.Ed.2d 313 (1988) (examining purpose of legislation in question and finding agency interpretation consistent with that purpose, while challenger's position even if "within the letter of the statute [was] yet not within the statute, because not within its spirit, nor within the intention of its makers’’); I.N.S. v. Cardoza-Fonseca, 480 U.S. 421, 445-46, 107 S.Ct. 1207, 1220-21, 94 L.Ed.2d 434 (1987) (rejecting government’s contention that deference was required and deciding that interpretation issue was "a pure question of statutory construction for the courts to decide”); Board of Governors v. First Lincolnwood Corp., 439 U.S. 234, 251, 99 S.Ct. 505, 514, 58 L.Ed.2d 484 (1978) (deference appropriate when agency interpretation accords with "well-established congressional goals”); Morton v. Ruiz, 415 U.S. 199, 237, 94 S.Ct. 1055, 1075, 39 L.Ed.2d 270 (1974) (”[i]n order for an agency interpretation to be granted deference, it must be consistent with the congressional purpose”); CBS, Inc. v. Democratic Nat. Comm., 412 U.S. 94, 122, 93 S.Ct. 2080, 2096, 36 L.Ed.2d 772 (1973) (court must engage in "careful evaluation of the [agency’s] reasoning in light of the policies embodied by Congress in the ... Act”); Zuber v. Allen, 396 U.S. 168, 192, 90 S.Ct. 314, 327, 24 L.Ed.2d 345 (1969) (court should defer to agency interpretation only if this position "enhances the general purposes and policies underlying the legislation").


. The provision of sustenance for the disabled has deep roots in human thought. As long ago as ancient Greece, Aristotle recognized this right. "[F]or there is a law that anyone with property of less than three minae who suffers from a physical disability which prevents his undertaking any employment should come before the [council], and if his claim is approved he should receive two obols a day sustenance from public funds.” Aristotle, The Constitution of Athens, in Aristotle and Xenophon on Democracy and Oligarchy 190 (J. Moore trans. 1975).


. The district court itself took judicial notice of a tendency we also have noticed "that the SSA has demonstrated predilections for both painfully slow and outrageously arbitrary adjudications ..." See Bowen v. Yuckert, 482 U.S. 137, 156, 107 S.Ct. 2287, 2298, 96 L.Ed.2d 119 (1987) (concurring opinion of O’Connor, J., and Stevens, J.) ("all regional Federal Courts of Appeals have either enjoined the Secretary's use of the Step Two regulation [severe impairment] or have imposed a narrowing construction upon it").
We have often had occasion to examine and note the gross errors and delays in disability determinations by SSA, many of them delaying benefits for many more years than the two suffered by Ms. West. See, e.g., Woody v. Secretary of Health and Human Services, 859 F.2d 1156 (3d Cir.1988) (directing that disability benefits be paid after more than eight years of administrative and district court proceedings); Podedworny v. Harris, 745 F.2d 210 (3d Cir.1984) (directing award of benefits after more than five years of proceedings because Secretary’s denial of benefits not supported by substantial evidence); Cannuni v. Schweiker, 740 F.2d 260 (3d Cir.1984) (social security disability claim of plaintiff subjected "to litigation on an unjustified claim over a period of some four years.... [S]urely someone in the bureaucracy could have taken the time to take a serious look at this case and cry, 7388131’ (enough!)”); Wier on Behalf of Wier v. Heckler, 734 F.2d 955 (3d Cir.1984) (“Although [plaintiff] was only eleven years old when his application for benefits was made by his mother, he will be well past eighteen, at which time he becomes subject to a new set of regulations, when his case is finally adjudicated properly”); id. at 964 (Hunter, J., concurring) (the effort to get benefits "has gone on much too long’’); Coulter v. Weinberger, 527 F.2d 224 (3d Cir.1975) (plaintiff denied disability benefits for more than sixteen years due to “clerical errors and incomplete evaluations” despite fact that he suffered from, inter alia, tuberculosis, idiopathic osteoporosis, a disability in his left hand which left it non-functional, schizophrenia requiring electroshock therapy, collapsed vertebrae; plaintiff had a rib, part of a lung and a spinal tumor removed, had an artificial hip join implanted, and was emaciated, stopped and had great difficulty. in walking); see also Podedworny. 745 F.2d at 222 n. 11 (noting that "in 29.4% of ’Disability Final Court Decisions’ by district courts, the Secretary’s disability determinations were reversed without remand’’); Wier, 734 F.2d at 957 ("what troubles *1144us more is the fact that the Secretary so often appears to have wrongfully withheld benefits”).


. The district court finds offsetting purposes undergirding the Secretary’s interpretation and concludes that the Secretary has struck a compromise which favors reducing costs and easing administrative complexity over helping the needy disabled. There is no indication that Congress intended that the Secretary restrict benefits in order to save money and reduce administrative burdens. As demonstrated above the clear overriding purpose of the statutes’ provisions concerning the disabled is to provide benefits to those actually disabled, not to save money and make administration easier at USDA by taking those benefits from the disabled. Furthermore, West is not requesting that food stamp agencies rather than the SSA determine disability; therefore, there is no appreciable increase in administrative complexity.


. Another Rehabilitation Act claim raised by West also merits attention but was not pressed by West in the district court. West alleges that a subset of Class A, those with mental disabilities, are discriminated against vis-a-vis those with physical disabilities. The district court took judicial notice of the fact "that the SSA has demonstrated predilections for both painfully slow and outrageously arbitrary adjudications with respect to certain types of disability.” The court, however, did not directly confront this argument because West had "not directly challenged the SSA’s processing of disability applications.” Furthermore West did not press certification of the mentally disabled as a subclass of Class A. The district court thus did not address the claims of the mentally disabled as a subclass of Class A.


.This disparity suggests that there has been an equal protection violation. The Supreme Court on a number of occasions has struck down on equal protection grounds regulations or statutes which discriminated against a subgroup of needy people on a basis that the Court decided had no justification. In U.S. Dept. of Agriculture v. Moreno, 413 U.S. 528, 93 S.Ct. 2821, 37 L.Ed.2d 782 (1973), the court struck down the “unrelated person” provision of the FSA as “wholly without any rational basis." Id. at 538, 93 S.Ct. at 2827. The government provided a superficially rational argument that was rejected by the Court. According to the Court:
[Ejven if we were to accept as rational the Government’s wholly unsubstantiated assumptions concerning the differences between "related” and "unrelated” households, we still could not agree with the Government’s conclusion that the denial of essential federal food assistance to all otherwise eligible households containing unrelated members constitutes a rational effort to deal with these concerns.
Id. at 535-36, 93 S.Ct. at 2826-27 (footnote omitted) (emphasis in original). See also U.S. Dept. *1145of Agriculture v. Murry, 413 U.S. 508, 93 S.Ct. 2832, 37 L.Ed.2d 767 (1973) (striking down § 5(6) of the FSA).
It is interesting to note in this regard that some have suggested that there is, in the American Constitutional system, a fundamental right to food for the destitute. It seems clear that without food, and its corollary, physical survival, all of the other rights embodied in the Constitution lose their meaning. See United Nations, Universal Declaration of Human Rights in Basic Documents on Human Rights 26 (I. Brownlife ed. 1981). ("Everyone has the right to a standard of living adequate for the health and well-being of himself and of his family, including food, clothing, housing and medical care and necessary social services’’); L. Tribe, American Constitutional Law 778-79 (1988) ("The day may indeed come when a general doctrine under the fifth and fourteenth amendments recognizes for each individual a constitutional right to a decent level of affirmative governmental protection in meeting the basic human needs of physical survival”); Edelman, The Next Century of Our Constitution: Rethinking Our Duty to the Poor, 39 Hastings L.J. 1, 19-48 (1987); Michelman, The Supreme Court, 1968 Term—Foreword: On Protecting the Poor Through the Fourteenth Amendment, 83 Harv.L.Rev. 7 (1969); Michelman, In Pursuit of Constitutional Welfare Rights: One View of Rawls’ Theory of Justice, 121 U.Pa.L.Rev. 962 (1973); Michelman, Welfare Rights in a Constitutional Democracy, 1979 Wash.U.L.Q. 659. But cf. San Antonio Independent School Dist. v. Rodriguez, 411 U.S. 1, 35-37, 93 S.Ct. 1278, 1297-99, 36 L.Ed.2d 16 (1973) ("Empirical examination might well buttress an assumption that the ill-fed, ill-clothed, and ill-housed are among the most ineffective participants in the political process, and that they derive the least enjoyment from the benefits of the First Amendment. If so, appellees’ thesis would cast serious doubt on the authority of Dandridge v. Williams, ... and Lindsey v. Normet, ...”); Lindsey v. Normet, 405 U.S. 56, 73-74, 92 S.Ct. 862, 874-75, 31 L.Ed.2d 36 (1972); Dandridge v. Williams, 397 U.S. 471, 487, 90 S.Ct. 1153, 1162, 25 L.Ed.2d 491 (1970); Price v. Cohen, 715 F.2d 87, 93 (3d Cir.1983), cert. denied 465 U.S. 1032, 104 S.Ct. 1300, 79 L.Ed.2d 700 (1984); Bork, The Impossibility of Finding Welfare Rights in the Constitution, 1979 Wash.U.L.Q. 695.